Citation Nr: 0208154	
Decision Date: 07/19/02    Archive Date: 07/29/02	

DOCKET NO.  98-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension on the basis of being 
in need of the aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This matter was last before the Board in 
January 2000 at which time a decision on special monthly 
pension was deferred pending the outcome of development of 
another issue; that issue has been resolved to the veteran's 
benefit with an additional grant of service connection.  The 
issue of entitlement to special monthly pension is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  The veteran is in receipt of nonservice-connected pension 
benefits based on consideration of degenerative disc disease 
of the cervical spine, rated 20 percent; degenerative disc 
disease of the lumbar spine, rated 20 percent; degenerative 
joint disease of the left shoulder, rated 20 percent; 
bilateral hallux valgus deformity with calluses, rated 10 
percent; pes planus, rated noncompensable; and has additional 
service-connected disability including residuals of a 
dislocated right (minor) thumb, with degenerative changes, 
rated 10 percent; and onychomycosis and tinea pedis, rated at 
10 percent; with a combined evaluation for pension of 70 
percent including consideration of the bilateral factor.  

3.  The veteran is not blind as defined by VA regulations, he 
is not a patient in a nursing home, he does not require the 
use of special prosthetic or orthopedic appliances and is not 
bedridden, nor does the competent and probative evidence 
indicate that the veteran is currently unable to dress and 
feed himself, to attend to the wants of nature, and/or to 
keep himself ordinarily clean and presentable, or unable to 
protect himself from the hazards or dangers incident to his 
daily environment without care or assistance on a regular 
basis.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2000); 38 C.F.R. §§ 3.351, 
3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO has in statements of the case and 
other correspondence informed the veteran and his 
representative of the evidence necessary to substantiate his 
pending claim.  All known and available evidence has been 
collected for review and the veteran has been provided 
examinations that are adequate for rating purposes.  There is 
no indication that there is any additional relevant evidence 
that has not been obtained.  The RO considered all of the 
relevant evidence and applicable law and regulations in 
adjudicating the veteran's claim.  All development necessary 
under VCAA has been completed.  

Facts:  The veteran was granted entitlement to nonservice-
connected VA pension benefits on an extraschedular basis 
effective from June 1996, based upon qualifying service 
during the Korean Conflict, and upon consideration of the 
veteran's various physical disabilities and upon 
consideration of his age, education, and work experience.  
The veteran was born in October 1931 and is presently 70 
years old.  

In September 1990, the veteran was seen with complaints of 
frontal headaches.  He had been struck in the head with a 
baseball bat.  He did not give a history of photophobia, 
nausea, aura, or diplopia.  Headaches were related to hot 
weather.  There was no history of high blood pressure or 
diabetes.  There was also a history of whiplash injury 
following a motor vehicle accident in 1976.  Thereafter, he 
had neck and low back pain.  A CT scan of the brain, with and 
without contrast, was normal.  The assessment was post-
traumatic headache.  

Outpatient treatment records from the early 1990's showed 
diagnosis of athlete's feet, suspected glaucoma, status post 
orbital left eye rim fracture, chronic headache and neck 
pain, left shoulder sprain and cervical spine disease.  An 
ophthalmological consultation revealed visual acuity of 
20/20.  A left orbital fracture was stable and asymptomatic.  
A later ophthalmological consult again noted vision as 20/20 
bilaterally.  X-rays of the left shoulder in June 1993 
revealed no evidence of fracture or dislocation but there 
were degenerative changes of the AC joint.  X-rays of the 
cervical spine showed degenerative changes.  X-rays of the 
lumbosacral spine showed degenerative changes and 
spondylolisthesis at L4-L5.  

In November 1996, the veteran was provided with a VA general 
medical examination.  He was 5 feet 4 inches tall and 130 
pounds.  Posture and gait were normal and blood pressure was 
118/80.  There was fungal infection in between the toes on 
both feet with minimal deformity and fungal infection of all 
toenails.  The ear canals were clear and tympanic membranes 
were intact and conversational hearing was normal.  Vision 
was good.  The heart was not enlarged and had a normal rate 
and rhythm without murmurs.  Peripheral arterial pulses were 
normal.  There was no shortness of breath or rales.  The 
digestive and genitourinary systems were normal.  He 
ambulated well and was able to move all extremities without 
weakness.  Sensory and motor systems were intact.  The 
veteran was verbal, alert, oriented, his behavior was 
appropriate, and he was considered competent for handling VA 
funds.  A chest X-ray was normal.  X-rays of the feel 
revealed advanced degenerative changes with probable previous 
surgery for bilateral hallux valgus deformity involving both 
first MP joints.  

In March 1997, the veteran was provided a VA examination for 
hands.  There was noted deformity in the MP joint of the 
right thumb with loss of motion.  He was left-handed.  
However, he was able to grip and grasp with the left thumb 
and had reasonable dexterity.  He could move the thumb to the 
tip of all fingers.  There was some aching and soreness.  No 
other swelling or deformity in the rest of the left hand was 
identified.  

In December 1997, VA X-rays of the heart and lungs were 
normal.  Cervical X-rays revealed moderate degenerative 
arthritic changes of the bodies of C3 through C7.  Lumbar 
X-rays revealed minimal degenerative arthritic changes of the 
lower lumbar vertebral bodies with narrowed disc space 
between L4-L5 and L5-S1.  X-rays of the knees revealed no 
significant pathology of either knee.  X-rays of the left 
shoulder revealed no fracture or dislocation and there were 
minimal degenerative arthritic changes of the left AC and 
shoulder joints.  X-rays of the right hand revealed arthritic 
changes with generalized osteoporosis.  

In July 1998, the veteran was provided with a VA examination 
for evaluation of his claim for aid and attendance or 
housebound status.  His clinical history was reviewed and 
described.  He was living independently.  He was able to move 
his head and cervical spine range of motion was without pain, 
only with limited motion.  He was able to squat and bend back 
and downwards and touch his toes.  Lumbar flexion was to 89 
degrees.  He was very independent and rode a bus to appear 
for the examination by himself.  He was not bedridden.  His 
vision was fair.  Mentation was clear and he was able to 
manage his benefits.  The physician opined that the veteran's 
capacity to protect himself from the hazards and dangers of 
daily environment was not impaired.  It was reported that the 
veteran tried to keep busy with his hands and walked "miles 
for exercise."  The physician wrote that there was no 
functional restriction of the veteran's upper extremities and 
that he was coordinated and able to do activities of daily 
living.  His lower extremities had no limitation of motion, 
no muscle atrophy and he was able to move well.  He was 
coordinated and there was no deficit in weight bearing, 
balance or propulsion.  Cervical spine limitation of motion 
was only "slightly limited."  There was no objective evidence 
of pain.  He was able to ambulate well and normally a maximum 
of several miles.  

Law and Regulation:  Applicable regulations provide that 
pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) to a veteran who needs regular 
aid and attendance of another in daily living.  38 U.S.C.A. 
§§ 1502(b), 1521(d); 38 C.F.R. §§ 3.351(a)(1), 3.352.  The 
need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  

The criteria for establishing the need for regular aid and 
attendance requires that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or that he be a patient in a nursing home 
because of mental or physical incapacity, or that he 
establish a factual need for aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.  

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable, 
the frequent need for adjustment of any special prosthetic or 
orthopedic appliances, the inability of the veteran to feed 
himself, the inability to attend to the wants of nature, or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted 38 C.F.R. § 3.352(a) as meaning that although all 
of the enumerated factors need not be met for a finding of 
helplessness, at least one of the factors must be found in 
order to make such a finding.  Turco v. Brown, 9 Vet. App. 
222 (1996).  

A finding of "housebound" will be warranted if, in addition 
to having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, the 
veteran has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling, and involving different anatomical segments of the 
body, or is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d)(1)(2).  

Analysis:  The clear preponderance of the evidence on file is 
against a finding that the veteran is entitled to special 
monthly pension for either aid and attendance or at the 
housebound rate.  Throughout the pendency of this lengthy 
appeal, the veteran has on numerous occasions been provided 
with the detailed regulatory requirements for such findings.  
However, at no time has the veteran presented any evidence 
nor has he presented any argument supporting a finding that 
he meets any of the regulatory requirements for special 
monthly pension at the increased rates available for aid and 
attendance or housebound status.  While the veteran is shown 
to meet the criteria necessary for an award of nonservice-
connected pension based upon a finding of permanent and total 
disability, the criteria for such finding does not support 
the additional requirements necessary for special monthly 
pension increases based on aid and attendance or housebound 
status.  

The veteran is clearly documented to have mild to moderate 
degrees of disability of the cervical spine, lumbar spine, 
left shoulder, right thumb, and both feet.  While there were 
complaints of chronic headaches for which the veteran was 
prescribed medication in the early 1990's, the medical 
evidence reveals no complaints or treatment for chronic 
headache over the last several years.  The veteran is also 
shown to have impaired vision and was suspected to have the 
possible onset of glaucoma but glaucoma or any other chronic 
disease of the eyes is not the basis of any confirmed 
diagnosis.  

After careful consideration of all of the evidence on file, 
the Board finds that there is no evidence showing that the 
veteran is blind or nearly blind, or that he is confined to a 
nursing home, or that he is bedridden and only able to 
ambulate for short distances.  The clear preponderance of the 
evidence is against a finding that he requires the assistance 
of another person.  Virtually all of the evidence on file 
shows that the veteran has for many years lived independently 
without the need for constant or even periodic assistance of 
another individual.  All of the clinical evidence, including 
the VA examination specifically provided for evaluation of 
this benefit reveals that the veteran can dress and undress 
himself, feed himself, and attend to the wants of nature.  
The veteran is not shown to have  a sufficient degree of 
physical or mental incapacity to result in an inability to 
protect himself from the hazards or dangers incident to his 
environment.  Collectively, there is no evidence that the 
veteran meets of any of the enumerated factors in 38 C.F.R. 
§ 3.352(a) necessary for a finding of helplessness and a need 
for aid and attendance of another individual.  

There is no evidence to show that the veteran is entitled to 
special monthly pension at the housebound rate.  The veteran 
does not have a single permanent disability rated at 100 
percent and additional disability independently ratable at 60 
percent or more.  The veteran is not shown to be 
substantially confined to his dwelling.  The Board recognizes 
that the veteran's various ailments are disabling.  However, 
the totality of the evidence on file does not support the 
schedular criteria required for an award of special monthly 
pension for aid and attendance or housebound status.  
38 C.F.R. § 3.352.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

